                Case 2:20-cv-00447-RAJ Document 15 Filed 08/28/20 Page 1 of 2



 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6
                           WESTERN DISTRICT OF WASHINGTON
 7                                   AT SEATTLE

 8   BARUA ANURUDDHA,
 9                            Petitioner,            Case No. C20-447-RAJ-MLP

10         v.                                        ORDER OF DISMISSAL
11
     ICE FIELD OFFICE DIRECTOR,
12
                              Respondent.
13

14         Having reviewed the Report and Recommendation of the Honorable Michelle L.
15   Peterson, United States Magistrate Judge, any objections or responses to that, and the
16
     remaining record, the Court finds and ORDERS:
17
           (1)      The Court ADOPTS the Report and Recommendation.
18
           (2)      The Government’s motion to dismiss (Dkt. # 10) is GRANTED.
19
           (3)      This action is DISMISSED without prejudice.
20
     ///
21
     ///
22
     ///
23
     ///


     ORDER OF DISMISSAL - 1
             Case 2:20-cv-00447-RAJ Document 15 Filed 08/28/20 Page 2 of 2



 1         (4)    The Clerk is directed to send copies of this Order to Petitioner and to Judge

 2   Peterson.
 3         Dated this the 28th day of August, 2020.
 4

 5                                                    A
 6                                                    The Honorable Richard A. Jones
                                                      United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER OF DISMISSAL - 2
